Citation Nr: 1337630	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a subtotal gastrectomy for peptic ulcer disease.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for ulcerative colitis and Crohn's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran, who is the appellant, served on active duty August 1948 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Board remanded the claims for further development.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in April 2013, in part, to obtain VA treatment records dated before January 1979 and since September 2001.  

In a May 2013 request to the Saginaw, Michigan VA Medical Center, the RO requested VA treatment records from that facility that were dated from March 1949 to December 1978.  




In a May 2013 reply, the Saginaw, Michigan, VA Medical Center indicated that there were no records that were responsive to the request, and that archived records that began in January 1979 were also checked.  

In July 2013, the RO notified the Veteran, in part, that VA treatment records dated from before 1979 and since September 2001 were requested from the Saginaw, Michigan VA Medical Center in May 2013, and that a negative reply was received.  

In July 2013 statement, the Veteran indicated that he did not understand why the Saginaw, Michigan VA Medical Center did not have the information that was requested.  

The actual request for VA treatment records from the Saginaw, Michigan VA Medical Center solely mentioned records dated from March 1949 to December 1978.  There is no specific indication in the record that the RO actually requested VA records subsequent to September 2001 from the Saginaw, Michigan VA Medical Center, or from any other VA facility, as requested pursuant to the April 2013 Board remand.  The RO did obtain some VA treatment records from the Saginaw, Michigan VA Medical Center that are dated in 2013.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the March April 2013 Board remand has not been accomplished, another request must be made to obtain VA treatment records dated subsequent to September 2001.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  



Under the duty to assist VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim, including an individual attempting to reopen finally decided claims. 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:   

1.  Obtain VA treatment records dated since September 2001 to include from the Saginaw, Michigan VA Medical Center.  

If the records do not exist or further attempts to obtain the records would be futile, make a formal determination of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development, adjudicate the claims.  If the claims are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
1
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

